VAUGHN, Judge.
Plaintiff’s first three arguments question the sufficiency of the evidence to go to the jury on defendant’s counterclaim. When the evidence is considered in the light most favorable to defendant we find it sufficient to take the case to the jury.
Plaintiff’s fourth argument, that the verdict should be set aside because it is inconsistent, is without merit. It was not inconsistent for the jury to find that defendant was indebted to plaintiff for the goods and services and also find that plaintiff had breached the marketing agreement.
Plaintiff’s sixth argument, directed to the court’s charge, does not appear to be supported by a proper exception.
All of plaintiff’s remaining assignments of error go to the question of damages. There were errors in the judge’s charge on that issue. Among other things, it was improper to allow the jury to consider loss of future profits because there was no evidence to support a finding of loss of future profits.
We find no error in the trial other than on the question of what damages, if any, defendant sustained by reason of plaintiff’s breach of the contract. On that issue there must be a new trial.
*237The ease is remanded for a new trial on the issue of damages.
Remanded.
Judges Martin and Clark concur.